EXHIBIT AT SCHAWK, INC.: AT DRESNER CORPORATE SERVICES: Timothy Allen Investors: Philip Kranz Vice President, Finance 312-780-7240 Operations and Investor Relations pkranz@dresnerco.com 847-827-9494 Timothy.Allen@schawk.com SCHAWK ANNOUNCES FOURTH-QUARTER AND FULL-YEAR 2009 RESULTS · Increases in EPS, gross profit percent and operating income for Q4 and 2009 · Q4 2009 revenue up sequentially and year over year · Company remediates remaining material weaknesses in its internal controls Des Plaines, IL, March 15, 2010—Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, reported fourth-quarter and full-year 2009 results. Net income in the fourth quarter of 2009 was $3.7 million, or $0.15 per diluted share, versus a net loss of $58.4 million, or $2.27 per diluted share, in the fourth quarter of 2008. For the full year of 2009, net income was $19.5 million, or $0.78 per diluted share, compared to a net loss of $60.0 million, or $2.24 per diluted share, in the comparable prior-year period. Net income for the fourth quarter and full year of 2008 was negatively impacted by a $48.0 million goodwill impairment charge.The negative after-tax impact of the goodwill impairment charge was $1.77 per diluted share for the fourth quarter of 2008 and $1.70 per diluted share for the full year of 2008.Net income for the full year of 2009 was positively impacted by the receipt of $9.2 million in cash as part of a settlement related to an escrow account that had been established to pay indemnity claims in connection with the Company’s 2005 acquisition of Seven Worldwide Holdings, Inc., of which $5.0 million was reported as income in the third quarter of 2009.The full-year 2009 after-tax benefit of the indemnity settlement income was $0.20 per diluted share. Management Comments President and Chief Executive Officer David A. Schawk commented, “Our on-going cost-reduction initiatives coupled with continued revenue growth provided the Company with solid margin and operating income performance in the fourth quarter. In addition, our cash flow during 2009 allowed us to reduce our total debt, and aided by our 2009 financial performance and debt reductions, we successfully renegotiated our revolving credit facility in January of 2010.Moreover, throughout 2009, the management team focused intensively on enhancing our internal controls. This commitment and effort across the entire company has resulted in remediation of the material weaknesses in our internal controls identified in our 2008 Form 10-K. -more- Schawk Announces Fourth-Quarter And Full-Year 2009 Results Page 2 “Compared to the prior-year period, fourth-quarter 2009 revenue increased approximately 11.9 percent, or 9.5 percent, if the favorable $2.6 million foreign currency translation impact is excluded.The fourth quarter of 2009 was our third consecutive quarter of sequential revenue growth allowing us to further leverage our cost-reduction and capacity-utilization activities and improve operating income. “During the fourth quarter of 2009, we experienced substantial improvement in margins.
